NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) filed 08/26/2019 has been considered, initialed and is attached hereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Smyth on 03/29/2021.

The application has been amended as follows: 
Claims 8, 10 and 11 are rejoined. Claims 1, 8, 10 and 11 are amended. Claims 9, 13, 14 and 19 are cancelled. 
Claims 1-6, 8, 10, 11, 15-18 and 20 are allowed.

Claims 1, 8, 10 and 11 are amended as follows:
Claim 1. An electronic tongue or nose sensor for analyzing a sample or detecting at least one target, comprising 

the electronic tongue or nose sensor is characterized in that said at least three sensitive zones are different from one another by virtue of their respective receptor compositions, with at least one of the at least three sensitive zones comprising a mixture of at least two different receptors, the other two sensitive zones each comprising at least one of the at least two different receptors, wherein the electronic tongue or nose sensor has k number of sensitive zones having said at least one of the at least two different receptors, and the percentage proportion of said at least one of the at least two different receptors in the sensitive zones change in increments of 100/(k-1); and 
said at least three sensitive zones are different from one another in terms of the respective proportions of said at least two different receptors that said at least three sensitive zones contain.

Claim 8. A process for analyzing a sample, in which: 
the electronic tongue or nose sensor as claimed in claim 1 is brought into contact with the sample; 
electronic tongue or nose sensor are measured; 
the electronic tongue or nose sensor into contact with at least one control sample; 
and the sample is analyzed  with respect to at least one control sample.  

Claim 10. The process as claimed in claim 8, in which: 
the electronic tongue or nose sensor of claim 1in the plurality of samples;
 the signals measured for each sample in the plurality of samples are compared with one another; and  3each sample is categorized with respect to all the samples analyzed.  

Claim 11. The process as claimed in claim 8, further comprising a step of verifying the functionality of the sensitive zones of the electronic tongue or nose sensor by comparison of the signal emitted by a sensitive zone with the signals emitted by at least two other sensitive zones.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closes prior art:
Lichtenwalter et al., US Patent No. 5,922,534 (cited previously) teaching an assay device (plate) comprising immobilized reactant at a plurality of assay spots, each having different immobilized reactant or concentration thereof (see Figures 1 and 2, col. 2, lines 58-61, col. 4, lines 45-51). Lichtenwalter fails to specifically teach at least one of the zones comprising different concentrations of receptor comprising a mixture of at least two receptors (i.e., fails to teach two receptors at a given zone/spot) and fails to teach k number of sensitive zones having said at least one of the at least two different receptors, and the percentage portion of said at least one of the at least two different receptors in the sensitive zones change in increments of 100/(k-1).
Lee et al., US PG Pub No. 2005/0255491A1 teach an example of a sensor (chip/array)  for analyzing a sample or detecting at least one target comprising a support one surface of which contains multiple sensitive zones comprising at least one receptor, each zone configured to emit a measurable signal by interaction with target (see para [0252]). However, Lee fails to teach at . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641